Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. MAG. NO. 20-mj-35 (RMM)
JACOB KYLE JORDAN,
Defendant.
UNITED STATES’ MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, respectfully submits this memorandum in support of its oral motion that
the defendant be detained pending trial pursuant to 18 U.S.C. § 3142(f)(1)(E) and 18 U.S.C. §
3142(d)(1)(A)(@aii) of the federal bail statute. With an indictment now returned in this matter, the
United States also seeks the defendant’s pre-trial detention pursuant to 18 U.S.C. § 3142 (H(1)(A).
The United States requests that the following points and authorities, as well as any other facts,
arguments and authorities presented at the detention hearing, be considered in the Court’s
determination regarding pre-trial detention.

I. Procedural History

At the initial appearance on February 26, 2020, the United States orally moved for
detention pending trial pursuant to the above-referenced provisions of the federal bail statute,
which was granted by the Court. The Court set a detention hearing for Friday February 28, 2020.
On Thursday, February 27, 2020, the grand jury returned an indictment charging the defendant
with one count of Possession with the Intent to Distribute more than 500 grams of

methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii),

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 2 of 9

and one count of Possession of a Firearm in Furtherance of Drug Trafficking Crime, in violation
of Title 18, United States Code, Section 924(c)(1).
II. Legal Authority and Argument

As a preliminary matter, the “rules concerning the admissibility of evidence in criminal
trials do not apply to the presentation and consideration of information at the [detention] hearing.”
18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;
United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the United States is not
required to “spell out in precise detail how the United States will prove its case at trial, nor specify
exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

 

not be used as a discovery device and cross-examination should be limited to the disputed issues,
since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge
to obtain discovery. Smith, 79 F.3d at 1210; Williams, 798 F. Supp. at 36.

There are four factors under Section 3142(g) that the Court should analyze in determining
whether to detain the defendant pending trial: (1) the nature and circumstances of the offense
charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;
and (4) the nature and seriousness of the danger to any person or the community that would be
posed by his release. 18 U.S.C. § 3142(g). A review and understanding of the facts and
circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. 18 U.S.C. § 3142(e)(1).

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 3 of 9

A. Nature and Circumstances of the Offenses Charged

As part of a coordinated, long-term investigation by Homeland Security Investigations
(HSI) into interstate methamphetamine and the Virginia State Police, a cooperating source made
atrangements to purchase approximately three pounds of methamphetamine from the defendant.
On Tuesday, February 25, 2020, at approximately 9:00 p.m., the source met with the defendant at
1925 14th Street Northwest in Washington, D.C. and they walked to apartment 202 together. The
defendant provided the source with three large Ziploc bags of methamphetamine, which later
weighed approximately 1,461 grams, or 3.22 pounds.

At approximately 9:05 p.m. the source left the apartment at which time Metropolitan Police
Department (MPD) officers and HSI special agents entered the apartment to search the premises
with a Superior Court for the District of Columbia search warrant (Warrant No. 2020 CSW 1107)
at approximately 9:06 p.m. The search team recovered 21 plastic bags of methamphetamine that
weighed approximately 1701 grams, or 3.75 pounds, from inside a locked safe that was under a
kitchen counter. The safe also contained nine gray pills of MDMA and numerous bottles of liquid
that were sent to DEA for analysis. Approximately five feet from the safe, the search team
discovered a loaded .40 caliber Smith & Wesson, semi-automatic handgun. In addition, the officers
recovered approximately $12,500 in.cash from a safe in the defendant’s bedroom.

Law enforcement officers had previously verified with the apartment building management
that the defendant was the lease holder of the apartment searched. The defendant was placed under
arrest. During processing, the defendant was read his Miranda Rights which he waived and agreed

to answer questions without an attorney present. The defendant admitted to giving

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 4 of 9

methamphetamine to the source. The defendant faces a substantial, mandatory-minimum prison
sentence if he is convicted.
B. Weight of the Evidence Against the Defendant

The second factor to be considered, the weight of the evidence, also clearly weighs in favor
of detention. The evidence against the defendant is very strong. This matter arises from a search
that was conducted on the defendant’s residence, pursuant to a D.C. Superior Court warrant. The
defendant was the sole leaseholder of the residence and was present in the apartment when it was
searched — immediately following a controlled purchase of methamphetamine. Additionally,
various items of mail matter were recovered from the residence bearing the defendant’s name and
the subject address. Law enforcement actions during the search warrant, including the recovery of
related evidence and contact with the defendant were all captured on body worn camera footage.
C. The Defendant’s History and Characteristics

The third factor, the history and characteristics of the person, similarly weigh in favor of
the detention. The United States concedes that the defendant does not have any felony convictions.
However, the volume of methamphetamine that he possessed and distributed—as well as the
United States currency seized from his apartment—indicates that he is an experienced and
successful drug trafficker, rather than a street-level dealer. Given its chemical volatility,
methamphetamine is unlikely to be manufactured in the District of Columbia. Moreover, given
federal restrictions on the purchase of pseudoephedrine, methamphetamine (and or its constituent
chemicals) are increasingly-likely to be smuggled into the United States from foreign countries.

Thus, by definition, the defendant is part of an interstate, if not international, narcotics conspiracy.

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 5 of9

D. Danger to the Community

The fourth factor, the nature and seriousness of the danger to any person or the community
posed by the defendant’s release, also weighs in favor of detention. Given that the charged offense
is a Controlled Substances offense punishable by a maximum term of imprisonment of more than
ten years and therefore meets the criterial of 1 8 U.S.C. § 3142(HMC1)(C), it carries with it a
rebuttable presumption that “no condition or combination of conditions will reasonably assure the
appearance of the person as required and the safety of the community” where a judicial officer
determines that there is probable cause to believe that the person committed the charged offense.
18 U.S.C. § 3142(e)(3) and (e)(3)(A). An indictment establishes the requisite probable cause and
triggers the presumption. See, e.g., United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996)
(“the indictment alone would have been enough to raise the rebuttable presumption that no
condition would reasonably assure the safety of the community”).

Under the Bail Reform Act, 18 U.S.C. §§ 3142 et seq., “[t]he statutory language, as well
as the legislative history, unequivocably establishes that Congress intended to equate traffic in
drugs with a danger to the community.” United States v. Strong, 775 F.2d 504, 506 (3d Cir.
1985). Its legislative history also “fully supports the conclusion that Congress intended to equate
drug trafficking with danger to the community.” Strong, 775 F.2d at 507. As noted by the D.C.
Circuit:

The legislative history indicates that the rebuttable presumption covering serious
drug trafficking offenses was included because:

“Persons charged with major drug felonies are often in the business of importing or
distributing dangerous drugs, and thus, because of the nature of the criminal activity
with which they are charged, they pose a significant risk of pretrial recidivism.
Furthermore, the Committee received testimony that flight to avoid prosecution is
particularly high among persons charged with major drug offenses. Because of the

5

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 6 of 9

extremely lucrative nature of drug trafficking, and the fact that drug traffickers
often have established substantial ties outside the United States from whence most
dangerous drugs are imported into the country, these persons have both the
resources and the foreign contacts to escape to other countries with relative ease in
order to avoid prosecution for offenses punishable by lengthy prison sentences.”

United States v. Alatishe, 768 F.2d 364, 370 n.13 (D.C. Cir. 1985) (quoting S. Rep. No.
225, 98 Cong., Ist Sess. 20 (1983), U.S. Code Cong. & Admin. News 1984, p. 3203). Thus, in
creating a presumption of pretrial detention for serious drug trafficking offenses, both the
legislative history and the statutory language recognize the inherent, “real world” dangerousness
and risk of flight posed by those who commit serious drug trafficking offenses.

The presumption is rebuttable and does not shift the ultimate burden of proof from the
United States’ shoulders. Rather, it creates a burden of production on the defense to submit at least
some credible evidence that might purport to overcome it. Even if the defense does submit such
evidence, the presumption retains “evidentiary weight” and may be considered by the Court in
determining whether the defendant should be detained. United States v. Dillon, 938 F.2d 1412,
1416 (1st Cir. 1991) (“When a defendant produces such evidence, however, the presumption does
not disappear. The burden of persuasion remains on the government and the rebutted presumption
retains evidentiary weight”) (citations omitted); see also United States v. Rueben, 974 F.2d. 580,
586 (5th Cir. 1992) (the mere production of evidence [regarding flight risk for a drug offense] does
not completely rebut the presumption . . . . In making its ultimate determination, the court may still
consider the finding by Congress that drug offenders pose a special risk of flight and dangerousness

to society” (citation omitted); United States v. Rodriguez, 950 F.2d 85, 88 (2nd Cir. 1991)

 

(“Although the government retains the burden of persuasion, a defendant must introduce some

evidence contrary to the presumed fact in order to rebut the presumption... . Once a defendant

6

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 7 of 9

introduces rebuttal evidence, the presumption, rather than disappearing altogether, continues to be
weighed along with other factors to be considered when deciding whether to release a defendant.”)
(citing United States v. Jessup, 757 F.2d 378, 382-83 (1st Cir. 1985)); see also United States v.
Ali, 793 F.Supp.2d 386, 388 and 388 n.2 (D.D.C. 2011) (“Even if such contrary evidence or
credible proffers are offered, the presumption remains as a factor to be considered by the Court
amongst others in determining whether the defendant should be detained”).

Notwithstanding the defendant’s lack of criminal history, the mere fact of his possession
of seven pounds of methamphetamine and a loaded firearm demonstrates that he is a danger to the
community. Given the chemical volatility of methamphetamine it is, by its very nature, dangerous
to anyone who is near it. Further, the defendant kept a loaded firearm in an apartment building
surrounded on all sides by restaurants, retail stores, night clubs, and yoga studios. The defendant’s
behavior has the potential to cause serious bodily injury to or the death of innocent persons in the
community. In the end, the defendant cannot overcome the statutory presumption that in order to
protect the community, and he should be held without bond pending trial.

IL. Conclusion

While the defendant’s lack of criminal history may tip the scales in favor of release as to
one of the four categories that must be considered by the Court, the remaining factors all weigh
heavily in favor of detention. This is especially true considering the rebuttable presumption in this
case, and the possibility that the defendant—who has never served meaningful time in prison—
will find the prospect of a lengthy mandatory minimum sentence to be sufficiently onerous that he

is willing to risk the consequences of fleeing the jurisdiction.

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 8 of 9

The United States respectfully requests that the Court issue an Order granting its motion
that the defendant be held without bond pending trial.
Respectfully submitted,

TIMOTHY J. SHEA
United States Attorney
0. 437437

OA

JAMES B. NELSON

D.C. Bar No. 1613700

Assistant United States Attorney

Violent Crime & Narcotics Trafficking Section
555 4th Street, N.W.

Washington, D.C. 20530

(202) 252-6986

james.nelson@usdoj.gov

 

 
Case 1:20-mj-00035-GMH Document 7 Filed 02/27/20 Page 9 of 9

CERTIFICATE OF SERVICE

IT HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Danielle C. Jahn via the Electronic Case Filing (ECF) system, this 27th day of February,

NAc

JAMES B. NELSON

D.C. Bar No. 1613700

Assistant United States Attorney

Violent Crime & Narcotics Trafficking Section
555 4th Street, N.W.

Washington, D.C. 20530

(202) 252-6986

james.nelson@usdoj.gov

By:

 

 
